DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species z, Figures 81-95, in the reply filed on January 22, 2021 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The elected invention is disclosed in parent application 14/455,389. Therefore, the instant claims are accorded a priority date of August 8, 2014.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-54, 59 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation “the base support” in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, “the base support” will be treated as - - the support element portion - -. 
Claim 48 recites the limitation "the head support portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, “the head support portion” will be treated as - - the encasement portion - -. Claims 49-54 depend upon claim 48, thus include all the limitations of claim 48, and are rejected therewith.
Claim 59 recites “a first distance extending from the center portion of the support element portion toward a later side” and “a first distance from the riser element”. It is unclear whether both “first distance[s]” are intended to be the same distance. 
Claim 59 recites the limitation “the center portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, “the center portion” will be treated as - - a center portion - -.
Claim 59 recites the limitation "the riser element" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of compact prosecution, “the riser element” will be treated as - - the encasement portion - -.
Claim 61 recites “wherein the first portion of end surface including a portion of the support element portion at a centerline of the support element portion”. However, it is unclear what this limitation is trying to say. As best understood, claim 61 will be treated as “wherein the first portion of the end surface of the support element portion is at a center portion of the support element portion”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41-46 and 48-60 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Leach (U.S. Patent No. 8,136,186).
Regarding claim 41, Leach teaches in Figures 1-16 and 21 an apparatus comprising: a support element portion (12); an encasement portion (14) coupled to the support element portion, the support element portion having a first end portion (40 or 42 depending on configuration) and a second end portion (other of 40 or 42 depending on configuration) and a top surface disposed at an angle relative to a bottom surface (see wedge shaped end panels 44a, 44b in FIG. 3), the second end portion of the support element portion and the encasement portion collectively defining an interior region (in configuration of FIG. 15, 40 is the second end portion; in configuration of FIG. 21, 42 is the second end portion); and a support pillow member (16; col. 4, lines 53-56) removably disposable within the interior region (col. 4, lines 19-52), the support pillow member and at least one of the second end portion of the support element portion and the encasement portion collectively defining a first receiving portion and a second receiving portion, the second receiving portion on an opposite side of the support pillow member than the first receiving portion when the support pillow member is disposed within the interior region (see annotated FIGS. below), the first receiving portion and the second see FIGS. 14, 16). 
[AltContent: connector]
    PNG
    media_image1.png
    358
    654
    media_image1.png
    Greyscale

[AltContent: connector]
    PNG
    media_image2.png
    358
    568
    media_image2.png
    Greyscale

Regarding claim 42, Leach teaches in Figures 1-16 and 21 the apparatus of claim 41, further comprising: a body element (120) configured to be disposed on a top surface of at least one of the support element portion or the encasement portion, 242719352 v1Attorney Docket No. AMEN-002/02US 317538-2048
Regarding claim 43, Leach teaches in Figure 15 and 21, as well as column 4, lines 42 to 52 the apparatus of claim 41, wherein the encasement portion and the support element portion collectively define a length of the apparatus, the interior region bounded on a first end by the encasement portion and bounded on a second end by the support element portion, the second end being disposed at a distance from the first end in a direction of the length of the apparatus (positioning of sleeve 120 with respect to long pillow 12 results in corresponding positioning of short pillow 14, the positioning of short pillow 14 with respect to long pillow 12 results in a dimensional change of the footprint of the apparatus). 
Regarding claim 44, Leach teaches in the annotated FIGS. above and Figure 7 the apparatus of claim 41, wherein the support pillow member includes a first side edge (114) and an opposite second side edge (116), the first receiving portion being disposed between the first side edge, and at least one of the second end portion of the support element portion or the encasement portion, the second receiving portion being disposed between the second side edge, and at least one of the second end portion of the support element portion or the encasement portion when the support pillow member is disposed within the interior region. 
Regarding claim 45, Leach teaches in Figures 15 and 21 the apparatus of claim 41, wherein the first receiving portion is bounded entirely about a perimeter of the first receiving portion by a portion of the support pillow member and a portion of at least one of the second end portion of the support element portion or the encasement portion when the support pillow member is disposed within the interior region and the second receiving portion is bounded entirely about a perimeter of the second receiving portion by a portion of the support pillow member, and a portion of at least one of the second end portion of the support element 
Regarding claim 46, Leach teaches in Figures 1 and 7 the apparatus of claim 41, wherein the encasement portion has a substantially curved shape in a top view. 
Regarding claim 48, Leach teaches in Figures 1-16 and 21 an apparatus comprising: a support element portion (12); an encasement portion (14) coupled to the support element portion, the support element portion having a first end portion (40 or 42 depending on configuration) and a second end portion (other of 40 or 42 depending on configuration) and a top surface disposed at an angle relative to a bottom surface (see wedge shaped end panels 44a, 44b in FIG. 3), the support element portion having a centerline extending between the first end portion and the second end portion, the support element portion and the encasement portion collectively defining an interior region; and a support pillow member (16; col. 4, lines 53-56) removably disposable within the interior region (col. 4, lines 19-52), the support pillow member and at least one of the support element portion or the encasement portion collectively defining a receiving portion configured to receive at least a portion of a user's arm therein when the support pillow member is disposed within the interior region (see above annotated FIGS. and FIGS. 14, 16), the receiving portion having a centerline laterally offset from the centerline of the support element portion. 
Regarding claim 49, Leach teaches in Figures 1-16 and 21 the apparatus of claim 48, further comprising: a body element (120) configured to be disposed on a top surface of at least one of the support element portion or the encasement portion, 
Regarding claim 50, Leach teaches in Figure 15 and 21, as well as column 4, lines 42 to 52 the apparatus of claim 48, wherein the encasement portion and the support element portion collectively define a length of the apparatus, the interior region bounded on a first end by the encasement portion and bounded on a second end by the support element portion, the second end being disposed at a distance from the first end in a direction of the length of the apparatus (positioning of sleeve 120 with respect to long pillow 12 results in corresponding positioning of short pillow 14, the positioning of short pillow 14 with respect to long pillow 12 results in a dimensional change of the footprint of the apparatus). 
Regarding claim 51, Leach teaches in the annotated FIGS. above and Figure 7 the apparatus of claim 48, wherein the support pillow member includes a first side edge (114) and an opposite second side edge (116), the receiving portion disposed on at least one of the first side edge or the second side edge of the support pillow member. 
Regarding claim 52, Leach teaches in Figures 15 and 21 the apparatus of claim 48, wherein the receiving portion is bounded entirely about a perimeter of the receiving portion by a portion of the support pillow242719352 v1Attorney Docket No. AMEN-002/02US 317538-2048Application Serial No. 16/447,604Page 8 member, and a portion of at least one of the second end portion of the support element portion and the encasement portion when the support pillow member is disposed within the interior region. 
Regarding claim 53, Leach teaches in the annotated FIGS. above the apparatus of claim 48, wherein the receiving portion is a first receiving portion, the apparatus further comprising: a second receiving portion defined collectively by the support pillow member and at least one of the support element portion or the encasement portion and configured to receive at least a portion of a user's arm when the support pillow member is disposed within the interior region FIGS. 14, 16), the second receiving portion being disposed on an opposite side of the support pillow member than the first receiving portion. 
Regarding claim 54, Leach teaches in Figures 1 and 7 the apparatus of claim 48, wherein the encasement portion has a substantially curved shape in a top view. 
Regarding claim 55, Leach teaches in Figures 1-16 and 21 an apparatus comprising: a base support including a support element portion (12) and an encasement portion (14), the support element portion having a first end portion (40) and a second end portion (42) and a top surface disposed at an angle relative to a bottom surface (see wedge shaped end panels 44a, 44b in FIG. 3), the second end portion having a height greater than a height of the first end portion, the second end portion of the support element portion having an end surface that is nonlinear in a top view the base support (FIG. 2), the support element portion and the encasement portion collectively defining an interior region between the support element portion and the encasement portion (see annotated FIG. 21 above); and a support pillow member (16; col. 4, lines 53-56) disposable within the interior region, the support pillow member and at least one of the support element portion or the encasement portion collectively defining a first receiving portion on a first side of the support pillow member and a second receiving portion on a second opposite side of the support pillow member when the support pillow member is disposed within the interior region. 
Regarding claim 56, Leach teaches in Figures 1-16 and 21 the apparatus of claim 55, further comprising: a body element (120) configured to be disposed on a top surface of at least one of the support element portion or the encasement portion, 
Regarding claim 57, Leach teaches in Figure 21 the apparatus of claim 55, wherein the encasement portion and the support element portion collectively define a length of the apparatus, the interior region bounded on a first end by the encasement portion and bounded on a second end by the support element portion, the second end being disposed at a distance from the first end in a direction of the length of the apparatus (positioning of sleeve 120 with respect to long pillow 12 results in corresponding positioning of short pillow 14, the positioning of short pillow 14 with respect to long pillow 12 results in a dimensional change of the footprint of the apparatus). 
Regarding claim 58, Leach teaches in annotated FIG. 21 above and Figure 7 the apparatus of claim 55, wherein the support pillow member includes a first side edge (114) and an opposite second side edge (116), the first receiving portion being disposed between the first side edge and at least one of the second end portion of the support element portion or the encasement portion, the second receiving portion being disposed between the second side edge and at least one of the second end portion of the support element portion or the encasement portion when the support pillow member is disposed within the interior region. 
Regarding claim 59, Leach teaches in FIG. 21 the apparatus of claim 55, wherein the end surface of the support element portion is disposed at a first distance extending from the center portion of the support element toward a lateral side of the apparatus such that a first portion of the end surface of the support element is disposed at a first distance from the encasement portion and a second portion of the end surface of the support element is disposed at a second distance from the encasement portion, the second distance being greater than the first distance. 
Regarding claim 60, the apparatus of claim 55, wherein the encasement portion and the support element portion collectively define a length of the apparatus, a first portion of the end surface of the support element portion is disposed at a first distance from the encasement portion, and a second portion of the end surface of the 242719352 v1Attorney Docket No. AMEN-002/02US 317538-2048Application Serial No. 16/447,604Page 10support element portion is disposed at a second distance from the encasement portion, the first distance being greater than the second distance. 
Claim(s) 55-61 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al. (U.S. Patent No. 5,479,667 – herein referred to as Nelson).
Regarding claim 55, Nelson teaches in Figures 1-9 an apparatus comprising: a base support including a support element portion (39) and an encasement portion (36), the support element portion having a first end portion and a second end portion and a top surface disposed at an angle relative to a bottom surface, the second end portion having a height greater than a height of the first end portion, the second end portion of the support element portion having an end surface (78) that is nonlinear in a top view the base support, the support element portion and the encasement portion collectively defining an interior region (70) between the support element portion and the encasement portion; and a support pillow member (38) disposable within the interior region, the support pillow member and at least one of the support element portion or the encasement portion collectively defining a first receiving portion on a first side of the support pillow member and a second receiving portion on a second opposite side of the support pillow member when the support pillow member is disposed within the interior region. 
Regarding claim 56, Nelson teaches in Figures 1-9 the apparatus of claim 55, further comprising: a body element (44) configured to be disposed on a top surface of at least one of the support element portion or the encasement portion, 
Regarding claim 57, Nelson teaches in Figures 1-9 the apparatus of claim 55, wherein the encasement portion and the support element portion collectively define a length of the apparatus, the interior region bounded on a first end by the encasement portion and bounded on a second end by the support element portion, the second end being disposed at a distance from the first end in a direction of the length of the apparatus. 
Regarding claim 58, Nelson teaches in Figures 1-9 the apparatus of claim 55, wherein the support pillow member includes a first side edge (76) and an opposite second side edge (76), the first receiving portion being disposed between the first side edge and at least one of the second end portion of the support element portion or the encasement portion, the second receiving portion being disposed between the second side edge and at least one of the second end portion of the support element portion or the encasement portion when the support pillow member is disposed within the interior region. 
Regarding claim 59, Nelson teaches in Figures 1-9 the apparatus of claim 55, wherein the end surface of the support element portion is disposed at a first distance extending from a center portion of the support element toward a lateral side of the apparatus such that a first portion of the end surface of the support element is disposed at a first distance from the encasement portion and a second portion of the end surface of the support element is disposed at a second distance from the encasement portion, the second distance being greater than the first distance. 
Regarding claim 60, Nelson teaches in Figures 1-9 the apparatus of claim 55, wherein the encasement portion and the support element portion collectively define a length of the apparatus, a first portion of the end surface of the support element portion is disposed at a first distance from the encasement portion, and a second portion of the end surface of the 242719352 v1Attorney Docket No. AMEN-002/02US 317538-2048Application Serial No. 16/447,604Page 10support element portion is disposed at a second distance from the encasement portion, the first distance being greater than the second distance. 
Regarding claim 61, Nelson teaches in Figures 1-9 the apparatus of claim 60, wherein the first portion of the end surface of the support element portion is at a center portion of the support element portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach in view of Goldstein (U.S. Patent No. 6,230,350).
Regarding claim 47, Leach the apparatus of claim 41. Leach does not teach wherein the support element portion defines a relief cavity in communication with the interior region, the relief cavity including an opening defined in a side edge of the support element portion. Goldstein teaches in Figure 1 a support element (10) defining a relief cavity (32) in communication with an interior region (20), the relief cavity including an opening (31) defined in a side edge (15) of the support element. In view of Goldstein, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the support element portion of Leach a relief cavity in communication with the interior region, as in Goldstein, to provide fresh ambient air to the recess area.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 41-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,427,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader with the exception of “the support element portion having an end surface that is nonlinear in a top view the base support” as in claim 55. Nonetheless, Leach and Nelson teach nonlinear end surfaces for the support element portion in the vein of claim 55 and its dependents. It would have been an obvious change in shape to modify the claims of U.S. Patent No. 9,427,366 with the nonlinear end surfaces of Leach or Nelson because utilizing a nonlinear end shape results in a larger cut-out area (Nelson: col. 6, lines 5-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/24/2021